Citation Nr: 0323617	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to service-connected degenerative disc 
disease of the 5th and 6th cervical vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984 and from February to July 1991.  He had 
additional service in the reserves, including inactive duty 
training (INACDUTRA) when involved in a motor vehicle 
accident in February 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied service connection for 
an acquired psychiatric disorder (depression)-which the 
veteran alleges is secondary to his service-connected 
degenerative disc disease at C5-6.

The Board remanded the case to the RO in February 2003, in 
part, to schedule a video-conference hearing-which was held 
in March 2003.  A transcript of that proceeding is of record.  
The Veterans Law Judge (VLJ) who conducted that hearing is 
signing this remand.  


REMAND

The veteran contends that his currently diagnosed psychiatric 
disorder, mainly depression, developed after he sustained a 
neck injury in a motor vehicle accident during service in 
February 1987.  (Note: according to a line of duty 
determination, that accident occurred while he was traveling 
to his scheduled U.S. Air Force reserve unit training 
assembly).  He says that he started experiencing the 
depression within one week after that accident, and that he 
since has had progressive problems with memory loss, 
difficulty concentrating, and even auditory hallucinations.

Of record is an August 2002 statement from the veteran's 
private physician.  In this statement, Dr. Paula Hayward 
reported a diagnosis of dementia due to head trauma, and 
personality changes due to head injury-depressive type.  Dr. 
Hayward's statement contradicts another medical opinion of 
record provided after a VA examination in July 2002, wherein 
it was determined that the veteran's current psychiatric 
condition had its etiology in his personality disorder-
which, in turn, is an outgrowth of his experiences prior to 
his motor vehicle accident.

Since there is probative evidence both for and against the 
claim, another medical opinion is needed to decide this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); see also Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

During his hearing in March 2003, the veteran testified that 
he had been receiving treatment from Dr. Paula Hammond at the 
Montrose Psychotherapy Center.  He also alleged that Dr. 
Hammond told him that his depression is due to his 
service-connected disc disease.  And his representative 
submitted the August 2002 mental status report from Dr. 
Hayward (alluded to above), wherein she also indicated the 
veteran had been recently evaluated-apparently in June 2002.  
But none of Dr. Hayward's or Dr. Hammond's clinical treatment 
records are currently on file, so they must be obtained.

The RO also has not had an opportunity to consider the August 
2002 statement from Dr. Hayward, much less address it in a 
supplemental statement of the case (SSOC).  The most recent 
SSOC was issued in July 2002, before Dr. Hayward's statement 
was submitted.  An SSOC will be furnished to the veteran and 
his representative when, as here, additional pertinent 
evidence is received after the statement of the case (SOC) or 
the most recent SSOC.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 19.31, 19.37(a) (2002).  As such, the claim must be 
remanded to the RO for issuance of an SSOC discussing this 
additional evidence.  

Moreover, review of the record on appeal indicates the 
veteran has not been duly apprised of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 (2000).  Because the RO has not yet considered 
whether any further notification or development action is 
required under this new law, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  So he needs to be notified of this new law 
as it relates to his particular appeal, including insofar as 
what specific evidence he is responsible for obtaining and 
submitting, himself, and what evidence VA will obtain for 
him.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of entitlement 
to service connection for a psychiatric 
disorder, diagnosed as depression, 
secondary to the service-connected 
degenerative disc disease.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.  

2.  Ask the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his 
psychiatric disorder.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports.  
Records specifically should be obtained 
from Dr. Paula Hayward at the Montrose 
Psychotherapy Center.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.  

3.  The veteran should be scheduled for a 
VA psychiatric examination, by a 
physician who has not previously examined 
him, to reconcile the conflicting medical 
opinions already of record from the 
VA examiner in July 2002 and Dr. Paula 
Hayward in August 2002.  And since the 
purpose of requesting this additional 
examination is to resolve these 
conflicting opinions, the examiner should 
consider both and make his/her own 
determination.  To facilitate this, have 
the examiner review not only these 
statements but the other relevant 
evidence in the claims folder as well, 
including a copy of this REMAND.  

Based on the review of this evidence, the 
examiner should indicate whether it is at 
least as likely as not that any current 
psychiatric disorder, including 
depression, is proximately due to or the 
result of the injuries sustained in the 
motor vehicle accident in service.  
This includes specifically determining 
whether the service-connected 
degenerative disc disease at C5-6, 
in particular, either caused or 
aggravated the depression.  If the 
examiner concludes that it is at least as 
likely as not that the veteran's 
psychiatric disorder was aggravated by 
his military service and, in particular, 
by the motor vehicle accident in 
question, the examiner should also 
express an opinion as to whether the 
aggravation was beyond the natural 
progression of the disease.  The examiner 
should discuss the rationale for the 
opinion, either favorable or unfavorable.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full, including 
responses to the questions posed to the 
psychiatric examiner.  If any development 
is incomplete, take corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See also Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  Then readjudicate the veteran's claim 
for service connection for a psychiatric 
disorder, depression, which he alleges is 
secondary to his service-connected disc 
disease at C5-6, as a residual of his 
motor vehicle accident in service.  If 
his claim continues to be denied, send 
him and his representative an SSOC and 
give them an opportunity to respond.

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



